The previous final office action is withdrawn, a new action appears below.
DETAILED ACTION
Election/Restrictions
Newly submitted claims 6-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions I and II (claims 6-10) are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the product can be used as a munition.
Inventions I and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have different functions since the first method is for well perforation and the second method is for making a shaped charge. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rinehart (3128701) in view of Shaner (6981996).
Regarding claim 1, Rinehart discloses a shaped explosive jet charge gun that is used for perforating a well (col. 1, lines 15-20) by detonating the explosive charge (col. 2, lines 12-16).  The shaped explosive jet charge gun is inserted into a well (meets positioning in a well step) (claim 3).  The shaped charge gun includes a housing (meets casing limitation) (fig. 1, number 11) and liner inside the casing (fig. 1, number 15).  There is an explosive charge in between the housing and the liner (fig. 1, number 14).  The housing (casing) (col. 2, lines 30-33) and liner (claim 3) are made from a soft metal such as lead.  The use of spheroidized metal powder is not disclosed.

    PNG
    media_image1.png
    250
    428
    media_image1.png
    Greyscale

Shaner discloses spheroidized tungsten powder-tin composite as a safer replacement for lead for use in making complex projectile shapes (abstract and col. 1, lines 10-38).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the spheroidized tungsten powder in place of the lead that is used in Rinehart because Shaner suggests that the spheroidized tungsten powder can be used as a replacement for lead since lead is a toxic metal and since Shaner suggests that it can be used for making complex projectile shapes.  The shaped explosive jet charge gun disclosed in Rinehart is a projectile.
	Regarding claim 2, Shaner discloses spheroidized tungsten powder.
Regarding claim 3, Shaner discloses a spheroidized tungsten powder-tin mixture.
Regarding claim 5, Shaner discloses that it is known to use spheroidized tungsten in amounts such as 96 % (col. 1, lines 50-55).  Alternatively, it is also obvious vary the parameters such as amounts to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, .
Claims 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rinehart in view of Shaner as applied to claims 1-3 and 5 above, and further in view of Stawovy (20050241522).
Stawovy teaches the use of normal tungsten powder in a shape charge liner.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the normal tungsten powder as taught in the shape charge liner of Stawovy with the shape charge liner of Rinehart as modified by Shaner.  It is prima facie obvious to combine two compositions, each taught for the same purpose to yield a third composition for that very purpose.  In re Kerkhoven, 205 USPQ 1069, In re Pinten, 173 USPQ 801, and In re Susi, i69 USPQ 423.  It is also obvious to use normal tungsten powder in the shaped charge liner of Rinehart since Stawovy discloses that it can be used in a shaped charge liner.
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.






Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AILEEN B FELTON/Primary Examiner, Art Unit 1734